UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund Annual Report December 31, 2011 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. One Year Average Average Annual Total Annualized Annualized Total Net Gross Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Since Funds Dates 12/31/11 Ratio*, ** Ratio** 12/31/11 12/31/11 12/31/11 Incept. LKCM Equity Fund - Institutional Class 1/3/96 $ 0.80% 1.05% 3.30% 3.18% 4.60% 6.97% S&P 500 Index1 2.11% -0.25% 2.92% 6.41% LKCM Small Cap Equity Fund - Institutional Class 7/14/94 $ 0.96% 0.97% 4.47% 2.16% 7.82% 10.76% Russell 2000 Index2 -4.18% 0.15% 5.62% 7.96% LKCM Small Cap Equity Fund - Adviser Class 6/5/03 $ 1.21% 1.22% 4.19% 1.89% N/A 9.22% Russell 2000 Index2 -4.18% 0.15% N/A 7.18% LKCM Small-Mid Cap Equity Fund - Institutional Class 5/2/11 $ 1.00% 1.42% N/A N/A N/A -11.40%# Russell 2500 Index3 N/A N/A N/A -12.83%# LKCM Balanced Fund 12/30/97 $ 0.80% 1.26% 3.16% 3.98% 4.64% 4.99% S&P 500 Index1 2.11% -0.25% 2.92% 3.69% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 5.80% 5.88% 5.20% 5.70% LKCM Fixed Income Fund 12/30/97 $ 0.65% 0.73% 4.22% 5.92% 4.76% 5.29% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 5.80% 5.88% 5.20% 5.70% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * Excludes acquired fund fees and expenses.The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2012.Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced.Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2010, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. # Cumulative return since inception date of May 2, 2011. 1 The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. Economic Review and Outlook The U.S. equity market, as measured by the S&P 500 Index, advanced 2.1% for the year ended December 31, 2011.Volatility was central to the story line of 2011.The Washington D.C. gridlock, U.S. debt downgrade, European sovereign debt issues and other geopolitical events weighed on the U.S. equity market.The offset to these headwinds was strong U.S. corporate balance sheets, lower equity valuations, higher corporate earnings, and improving economic data towards the end of the year. The economy continued the expansion it began in the middle of 2009, and thus far economic growth has averaged 2.4% annually since the recovery began.In 2011, just as in 2010, markets experienced a scare over lack of growth prompting the U.S. Federal Reserve (Fed) to take action.Economic output continues to move up, particularly due to the strength in capital spending.In our view, investment in other areas of the economy, such as housing, remains well below a sustainable long-term rate.We believe that as the housing market continues to work through excess inventory and pricing seeks an appropriate level, construction related spending should increase later this year. 2 Europe continues to be a focal point for markets as leaders attempt to address both monetary and fiscal issues with an incomplete complement of solutions.We may not have seen the worst from Europe, as our view remains the European Central Bank (ECB) will be pressed to directly monetize sovereign debt, which it has thus far stridently resisted.While Europe will likely enter a recession in 2012, our view is that the U.S. will not experience a recession in 2012, although our forecast calls for tepid domestic economic growth. A prominent event of 2012 will be the U.S. Presidential election.The bond rating agency, Standard & Poor’s, downgraded the U.S. this past year from AAA in part due to the political impasse in Washington D.C. and poor outcome of the national debt-ceiling debate.Interestingly, 2012 marks an election year in countries representing almost half of global GDP, including China, France, Russia, South Korea, Taiwan, Egypt, Greece, Slovakia, Finland, and Venezuela.This sets an interesting political backdrop for 2012. The discussion of economics has devolved into a discussion of politics.In a revival of this summer’s debt-ceiling debate in our nation’s capital, Congress and the Administration were again recently embroiled, this time over how to address a Social Security tax break and unemployment benefits.Not to be outdone, European leaders continue to dash from one economic summit to another publishing communiqué after communiqué in a feverish attempt to placate markets and instill confidence. The European Union, ECB and International Monetary Fund (IMF) have continued to offer incremental approaches in response to demands of sovereign debt investors for higher yields.It appears European stakeholders are attempting a supreme balancing act – provide that which the capital markets demand or face the inability to fund current spending.However, we believe that central European authorities must not alleviate the acute pressure being felt by member nations, lest their ability to extract concessions be compromised. There lies ahead a great debate among all the European stakeholders.The question is whether or not austerity can unwind fiscal imbalances, or should leaders focus on pro-growth policies.The early indication is a heavy dose of austerity as the European nucleus of Germany and France appear to seek this course of action.However, austerity alone appears incapable of returning the continental economy to health. Domestically, we believe economic data continue to remain favorable.The economy is currently expanding around 2% in real terms, which in our view is neither strong enough to buffer a global economic shock or weak enough to grow overly concerned of recession.We now find ourselves more optimistic about certain areas of the economy since prior to the recession, including housing and autos.We believe that the data are finally beginning to suggest 2012 could see a meaningful upgrade in the outlook for both sectors.Manufacturing data, both domestically and abroad, signaled strength at the end of the year, and corporate earnings are closely aligned with manufacturing activity. The U.S. equity market endured a barrage of global shocks and ended the year up slightly.While emerging markets, particularly China, have received a great deal of attention recently, many of these markets declined significantly in 2011.We believe the ability of the U.S. equity market to absorb extraneous shocks is a testament to the underlying strength of corporate profits. We remain positive in our outlook for the domestic equity market in 2012.It appears that core inflation remains tame with little pressure from wages.Low inflation allows the Fed to retain an extremely easy monetary stance, which has primed the economy with credit and liquidity.Unfortunately, while the money supply has risen sharply, the velocity of money, or rate at which money trades hands, has yet to increase meaningfully.We believe that favorable monetary policy will continue to lubricate the economy for some period and a pick-up in the velocity of money would be a welcome sign that the economy is responding. The equity market is closely correlated with corporate earnings and while economic activity is not robust, GDP recorded a new high in the fourth quarter of 2011.We characterized the market decline in the summer of 2010 as a growth scare, but corporate earnings continued to grow, eventually leading the market higher.The summer of 2011 witnessed a similar growth scare, from which the market began recovering prior to the U.S. debt downgrade and concerns over European sovereign debt intensified.Although we expect corporate earnings growth to be tepid in the coming year, we do not anticipate compression in the market’s price/earnings multiple – rather, we expect the market’s price/earnings multiple will expand once the growth outlook is more favorable. We believe we are beginning to see the stabilization of housing on the horizon.Several recent data points support our view that 2012 could bring a significant upgrade in the prospect for housing.Building permits reached a three-year high in October 2011.The National Association of Home Builders published Homebuilder Sentiment Index reached a four-year high in November 2011.The vacancy rate of homes recently fell to the lowest level since mid-2006.We may initially see a bifurcated housing market with some markets, such as Nevada and California, continuing to struggle, while other areas, such as Washington D.C./Virginia and Boston, experience home price appreciation. We remain positive on the domestic economic outlook.We believe employment is showing early signs of improvement, with the unemployment rate continuing to drop in recent readings.Consumers continue to reduce their debt loads, while also continuing to increase spending year-over-year.Corporate profit margins remain extremely high, which we believe provide traction for incremental capital spending.The wide output gap between what the economy is currently producing and its capacity to produce suggests to us that broad-based inflation will continue to be held at bay. 3 We remain positive with regard to corporate profit growth and anticipate the equity market to continue to follow the trend of corporate profits.Given the historically high levels of cash on corporate balance sheets and fewer reinvestment opportunities, we expect many companies to remain focused on returning cash to shareholders through both dividends and share repurchases.We also would not be surprised to see an increase in merger activity.We believe the rate of corporate profit growth will be hampered by sluggish global demand and the potential reversal of domestic tailwinds which have included accelerated capital spending incentives and incremental fiscal stimulus. We believe that the market volatility we experienced in 2011 will most likely remain a part of the environment in 2012.As investors this can be frustrating in the short-run, particularly when it is accompanied by high correlation among stocks.However, experience has taught us that patience can be a significant advantage when investing in such an environment.We continue to identify companies which we believe have the ability to reinvest internally generated cash flow back into the business at increasing rates of return.We believe the current environment is allowing us to build positions in high quality companies at attractive valuations. LKCM Equity Fund The LKCM Equity Fund outperformed the S&P 500 Index for the year ended December 31, 2011.The Fund benefited from stock selection in the Energy, Industrials, Consumer Discretionary, Information Technology and Financials sectors, while stock selection in the Healthcare and Consumer Staples sectors detracted from the Fund’s returns.Our decision to underweight the Financials sector also enhanced the Fund’s returns, but our underweight positions in the Utilities and Consumer Staples sectors and overweight position in the Materials sector detracted from the Fund’s returns.We believe the Fund is well positioned with a focus on quality companies that can continue to add value for the Fund’s shareholders in the upcoming year. Total Return Year Ended December 31, 2011 LKCM Equity Fund 3.30% S&P 500 Index 2.11% LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund outperformed the Russell 2000 Index during the year ended December 31, 2011.The Fund’s outperformance relative to the benchmark resulted from our stock selection decisions, while sector allocation decisions slightly detracted from the Fund’s returns.We remained optimistic about the underlying economic trends during the year and were underweight the defensive sectors, Utilities and Consumer Staples, which were the two best performing sectors during 2011.Our stock selection, particularly in the Consumer Discretionary, Energy, Industrials, Financials and Materials sectors, drove the Fund’s outperformance relative to the benchmark during the year. Total Return Year Ended December 31, 2011 LKCM Small Cap Equity Fund 4.47% Russell 2000 Index -4.18% LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund outperformed the Russell 2500 Index for the period from May 2, 2011, the inception date of the Fund, through December 31, 2011.The Fund benefited from stock selection decisions while sector allocation decisions detracted from the Fund’s returns.We remained optimistic about the underlying economic trends during the year and were underweight the defensive sectors, Utilities and Consumer Staples, which were the two best performing sectors during 2011.Our stock selection, particularly in the Energy and Information Technology sectors, enhanced the Fund’s returns, while our stock selection decisions in the Financials, Telecommunications and Industrials sectors detracted from the Fund’s returns. Total Return Since Inception (May 2, 2011 through December 31, 2011) LKCM Small-Mid Cap Equity Fund -11.40% Russell 2500 Index -12.83% LKCM Balanced Fund The LKCM Balanced Fund’s blend of equity and fixed income securities, along with stock selection, benefited the Fund during the year ended December 31, 2011.Our stock selection decisions in the Energy, Consumer Discretionary, Information Technology and Materials sectors benefited the Fund’s returns, while stock selection decisions in the Healthcare and Consumer Staples sectors detracted from the 4 Fund’s returns.The Fund continued to focus its holdings of fixed income securities on investment grade corporate bonds, which generated income for the Fund and dampened the overall volatility of the Fund’s returns during the year. Total Return Year Ended December 31, 2011 LKCM Balanced Fund 3.16% S&P 500 Index 2.11% Barclays Capital U.S. Intermediate Government/ Credit Bond Index 5.80% LKCM Fixed Income Fund The LKCM Fixed Income Fund is managed to provide current income. The Fund primarily invests in a portfolio of investment grade corporate bonds as well as government securities with short and intermediate maturities.While the Fund’s overweight position in corporate bonds relative to government securities added to the Fund’s returns during the first half of the year, it detracted from the Fund’s returns during the second half of the year as the European debt crises triggered a flight to quality that resulted in the outperformance of U.S. Treasuries across the curve despite the historic downgrade of the U.S. sovereign debt rating for the first time in history.The Fund’s defensive average duration (3.3 years) relative to the average duration of the benchmark (4.0 years) also benefited the Fund’s returns during the first half year, although it detracted from the Fund’s returns during the second half of the year.The Fund benefited from overweight positions in the Energy and Information Technology sectors and an underweight position in the Financials sector. Total Return Year Ended December 31, 2011 LKCM Fixed Income Fund 4.22% Barclays Capital U.S. Intermediate Government/ Credit Bond Index 5.80% J. Luther King, Jr., CFA February 8, 2012 The information provided herein represents the opinion of J. Luther King, Jr. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 15-27 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. Earnings growth is not a measure of the Fund’s future performance. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Earnings multiple:The earnings multiple of a stock, also called the price/earnings (P/E) ratio, is the share price divided by the earnings per share.The earnings multiple is often based on the prior twelve months of earnings data. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 PERFORMANCE: The following information illustrates the historical performance of LKCM Small Cap Equity Fund as of December 31, 2011 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Small Cap Equity Fund – Institutional Class 4.47% 2.16% 7.82% 10.76% Russell 2000 Index -4.18% 0.15% 5.62% 7.96% Lipper Small-Cap Core Funds Index -3.81% 1.32% 5.81% 9.20% July 14, 1994 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2011 The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 6 AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 3 Years 5 Years Inception(1) LKCM Small Cap Equity Fund – Adviser Class 4.19% 22.10% 1.89% 9.22% Russell 2000 Index -4.18% 15.63% 0.15% 7.18% Lipper Small-Cap Core Funds Index -3.81% 17.60% 1.32% 8.09% June 5, 2003 A HYPOTHETICAL $10,– ADVISER CLASS (for the period from June 5, 2003 through December 31, 2011) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 7 PERFORMANCE: The following information illustrates the historical performance of LKCM Small-Mid Cap Equity Fund as of December 31, 2011 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses.One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Since Inception(1) LKCM Small-Mid Cap Equity Fund -11.40% Russell 2500 Index -12.83% Lipper Small-Cap Core Funds Index -12.77% May 2, 2011 A HYPOTHETICAL $10,-MID CAP EQUITY FUND (for the period from May 2, 2011 to December 31, 2011) The Russell 2500 Index is an unmanaged index consisting of the 2,500 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 8 PERFORMANCE: The following information illustrates the historical performance of LKCM Equity Fund as of December 31, 2011 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Equity Fund – Institutional Class 3.30% 3.18% 4.60% 6.97% S&P 500 Index 2.11% -0.25% 2.92% 6.41% Lipper Large-Cap Core Funds Index 0.09% -0.60% 2.16% 5.48% January 3, 1996 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2011) The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Lipper Large-Cap Core Funds Index is an index of large cap core mutual funds tracked by Lipper, Inc. 9 PERFORMANCE: The following information illustrates the historical performance of LKCM Balanced Fund as of December 31, 2011 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Balanced Fund 3.16% 3.98% 4.64% 4.99% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.80% 5.88% 5.20% 5.70% S&P 500 Index 2.11% -0.25% 2.92% 3.69% Lipper Mixed-Asset Target Allocation Growth Funds Index -0.54% 1.32% 4.44% 4.72% December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2011) The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Mixed-Asset Target Allocation Growth Funds Index is an unmanaged index consisting of funds tracked by Lipper, Inc. that, by portfolio practice, maintain a mix of between 60%-80% equity securities, with the remainder invested in bonds, cash and cash equivalents. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 10 PERFORMANCE: The following information illustrates the historical performance of LKCM Fixed Income Fund as of December 31, 2011 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN Past Past Past Since 1 Year 5 Years 10 Years Inception(1) LKCM Fixed Income Fund 4.22% 5.92% 4.76% 5.29% Barclays Capital U.S. Intermediate Government/Credit Bond Index 5.80% 5.88% 5.20% 5.70% Lipper Short Intermediate Investment-Grade Debt Funds Index 3.99% 4.80% 4.29% 4.87% December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2011) The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Short Intermediate Investment-Grade Debt Funds Index is an index of short intermediate investment grade mutual funds tracked by Lipper, Inc. 11 LKCM Funds Expense Example — December 31, 2011 As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11-12/31/11). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced and Fixed Income Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual $ 905.20 Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual $ 898.60 Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual $ 963.80 Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual $ 975.70 Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 13 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — December 31, 2011 Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund 14 LKCM Small Cap Equity Fund Schedule of Investments, Continued December 31, 2011 COMMON STOCKS - 95.0% Shares Value Aerospace & Defense - 1.7% Hexcel Corporation (a) $ Air Freight & Logistics - 0.9% UTI Worldwide, Inc. (b) Auto Components - 1.6% Group 1 Automotive, Inc. Banks - 4.5% Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Capital Markets - 1.2% Greenhill & Co., Inc. Commercial Services & Supplies - 2.0% Insperity, Inc. Interface, Inc. - Class A Communications Equipment - 5.8% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. (a) NICE Systems Limited - ADR (a) (b) Consumer Finance - 2.4% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 0.8% LKQ Corporation (a) Diversified Consumer Services - 0.9% American Public Education Inc. (a) Electrical Equipment & Instruments - 4.6% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated (a) Woodward Inc. Electronic Equipment & Instruments - 2.7% Anixter International Inc. (a) National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Energy Equipment & Services - 2.5% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Dril-Quip, Inc. (a) Food & Drug Retailing - 1.2% Ruddick Corporation Health Care Equipment & Supplies - 7.7% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) GNC Holdings, Inc. - Class A (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 6.1% Catalyst Health Solutions, Inc. (a) Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) PSS World Medical, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 0.5% BJ’s Restaurants, Inc. (a) Household Durables - 1.5% Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 1.0% Raven Industries, Inc. Insurance - 1.3% AmTrust Financial Services, Inc. Internet Software & Services - 2.6% The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Machinery - 8.5% Actuant Corporation - Class A Albany International Corporation - Class A Astec Industries, Inc. (a) Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) The accompanying notes are an integral part of these financial statements. 15 LKCM Small Cap Equity Fund Schedule of Investments, Continued December 31, 2011 COMMON STOCKS Shares Value Machinery - 8.5%, Continued Westport Innovations Inc. (a) (b) $ Marine - 1.2% Kirby Corporation (a) Media - 1.0% Cinemark Holdings, Inc. Metals & Mining - 2.9% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.6% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Northern Oil & Gas, Inc. (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 0.8% Endo Pharmaceuticals Holdings Inc. (a) Real Estate - 0.8% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.1% Cirrus Logic, Inc. (a) Software - 4.4% Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 7.8% bebe stores, inc. DSW Inc. - Class A Genesco Inc. (a) Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vera Bradley, Inc. (a) Textiles, Apparel & Luxury Goods - 1.7% Crocs, Inc. (a) The Warnaco Group, Inc. (a) Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. Trading Companies & Distributors - 1.6% WESCO International, Inc. (a) Wireless Telecommunication Services - 0.9% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $621,000,056) SHORT-TERM INVESTMENTS - 5.2% Money Market Funds (c) - 5.2% Dreyfus Government Cash Management Fund - Institutional Shares - 0.00% Federated Government Obligations Fund - Institutional Shares- 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $42,707,148) Total Investments - 100.2% (Cost $663,707,204) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 LKCM Small-Mid Cap Equity Fund Schedule of Investments December 31, 2011 COMMON STOCKS - 96.8% Shares Value Aerospace & Defense - 4.7% BE Aerospace, Inc. (a) $ Hexcel Corporation (a) Air Freight & Logistics - 1.6% UTI Worldwide, Inc. (b) Auto Components - 2.1% Gentex Corporation Banks - 3.7% Comerica Incorporated Prosperity Bancshares, Inc. Capital Markets - 2.1% Affiliated Managers Group, Inc. (a) Chemicals - 2.0% FMC Corporation Commercial Services & Supplies - 1.6% Waste Connections, Inc. Communications Equipment - 4.3% Brocade Communications Systems, Inc. (a) F5 Networks, Inc. (a) Consumer Finance - 1.7% Cash America International, Inc. Containers & Packaging - 1.7% Silgan Holdings Inc. Distributors - 2.6% LKQ Corporation (a) Diversified Financials - 1.8% The NASDAQ OMX Group, Inc. (a) Electrical Equipment & Instruments - 2.4% AMETEK, Inc. Electronic Equipment & Instruments - 5.3% Anixter International Inc. (a) National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 3.4% CARBO Ceramics Inc. Core Laboratories N.V. (b) Health Care Equipment & Supplies - 3.2% IDEXX Laboratories, Inc. (a) PerkinElmer, Inc. Health Care Providers & Services - 7.4% Allscripts Healthcare Solutions, Inc. (a) Catalyst Health Solutions, Inc. (a) Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Household Durables - 2.0% Williams-Sonoma, Inc. Insurance - 1.8% AmTrust Financial Services, Inc. Leisure Equipment & Products - 2.0% Polaris Industries Inc. Machinery - 5.8% Actuant Corporation - Class A Gardner Denver Inc. Valmont Industries, Inc. Marine - 2.0% Kirby Corporation (a) Metals & Mining - 1.8% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 6.2% Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 1.9% Endo Pharmaceuticals Holdings Inc. (a) Semiconductor Equipment & Products - 2.1% Cirrus Logic, Inc. (a) Software - 7.0% ANSYS, Inc. (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 8.1% Dick’s Sporting Goods, Inc. (a) DSW Inc. - Class A Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 1.3% Deckers Outdoor Corporation (a) Trading Companies & Distributors - 2.4% WESCO International, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued December 31, 2011 COMMON STOCKS Shares Value Wireless Telecommunication Services - 0.8% MetroPCS Communications, Inc. (a) $ TOTAL COMMON STOCKS (Cost $21,931,550) SHORT-TERM INVESTMENTS - 3.3% Money Market Funds (c) - 3.3% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $791,358) Total Investments - 100.1% (Cost $22,722,908) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 LKCM Equity Fund Schedule of Investments December 31, 2011 COMMON STOCKS - 96.9% Shares Value Aerospace & Defense - 3.2% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 0.8% Gentex Corporation Banks - 8.0% Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Beverages - 2.9% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.6% Celgene Corporation (a) Chemicals - 6.4% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.0% Waste Connections, Inc. Computers & Peripherals - 4.3% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.5% Foster Wheeler AG (a) (b) Construction Materials - 1.7% Martin Marietta Materials, Inc. Containers & Packaging - 1.3% Ball Corporation Diversified Financial Services - 1.5% JPMorgan Chase & Co. Electrical Equipment & Instruments - 4.1% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.7% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.5% National Oilwell Varco Inc. Food & Drug Retailing - 1.1% Walgreen Company Health Care Equipment & Supplies - 5.0% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Hotels, Restaurants & Leisure - 0.8% Yum! Brands, Inc. Household Durables - 1.5% Jarden Corporation Household Products - 4.9% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.0% Amazon.com, Inc. (a) Internet Software & Services - 2.9% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.1% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 2.2% Kirby Corporation (a) Media - 1.4% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 1.6% Newmont Mining Corporation The accompanying notes are an integral part of these financial statements. 19 LKCM Equity Fund Schedule of Investments, Continued December 31, 2011 COMMON STOCKS Shares Value Metals & Mining - 1.6%, Continued Titanium Metals Corporation $ Oil & Gas & Consumable Fuels - 11.1% Cabot Oil & Gas Corporation ConocoPhillips Encana Corporation (b) EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 6.0% Abbott Laboratories Allergan, Inc. Johnson & Johnson Pfizer Inc. Road & Rail - 1.7% Kansas City Southern (a) Union Pacific Corporation Software - 4.1% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 4.5% PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 1.1% VF Corporation TOTAL COMMON STOCKS (Cost $82,109,814) SHORT-TERM INVESTMENT - 2.7% Shares Value Money Market Fund (c) - 2.7% Federated Government Obligations Fund - Institutional Shares, 0.01% $ TOTAL SHORT-TERM INVESTMENT (Cost $2,820,015) Total Investments - 99.6% (Cost $84,929,829) Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 LKCM Balanced Fund Schedule of Investments December 31, 2011 COMMON STOCKS - 72.1% Shares Value Aerospace & Defense - 1.6% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 1.0% United Parcel Service, Inc. - Class B Banks - 3.7% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.4% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.7% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Chemicals - 4.8% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.1% Waste Management, Inc. Communications Equipment - 0.4% Harris Corporation Computers & Peripherals - 4.4% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction Materials - 1.1% Martin Marietta Materials, Inc. Containers & Packaging - 1.1% Ball Corporation Diversified Financial Services - 0.6% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 0.8% Emerson Electric Co. Electronic Equipment & Instruments - 1.1% National Instruments Corporation Energy Equipment & Services - 1.0% Schlumberger Limited (b) Food & Drug Retailing - 3.1% CVS Caremark Corporation Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.2% Covidien plc (b) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 2.2% Catalyst Health Solutions, Inc. (a) Express Scripts, Inc. (a) Household Products - 3.0% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.6% General Electric Company Insurance - 0.7% Prudential Financial, Inc. Internet Catalog & Retail - 1.2% Amazon.com, Inc. (a) Internet Software & Services - 2.1% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 2.0% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 2.4% Danaher Corporation Pall Corporation Media - 3.9% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 21 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2011 COMMON STOCKS Shares Value Multiline Retail - 0.8% Kohl’s Corporation $ Oil & Gas & Consumable Fuels - 9.9% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Personal Products - 0.9% Avon Products, Inc. Pharmaceuticals - 1.8% Abbott Laboratories Teva Pharmaceutical Industries Ltd. -ADR (b) Software - 3.1% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 2.0% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% VF Corporation Thrifts & Mortgage Finance - 1.2% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $10,063,470) Principal CORPORATE BONDS - 27.7% Amount Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 0.6% Wells Fargo & Company 3.75%, 10/01/2014 Beverages - 1.2% The Coca-Cola Company 5.35%, 11/15/2017 Beverages - 1.2%, Continued PepsiCo, Inc. 4.65%, 02/15/2013 Biotechnology - 1.1% Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.2% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc. 5.50%, 11/15/2014 Chemicals - 2.2% Airgas, Inc. 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 Praxair, Inc. 2.125%, 06/14/2013 Computers & Peripherals - 1.4% Hewlett-Packard Company 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.9% JPMorgan Chase & Co.: 1.65%, 09/30/2013 2.05%, 01/24/2014 Diversified Telecommunication Services - 1.3% AT&T Inc. 5.10%, 09/15/2014 Verizon Communications Inc. 3.00%, 04/01/2016 Electric Utilities - 1.3% Duke Energy Corporation 3.95%, 09/15/2014 The accompanying notes are an integral part of these financial statements. 22 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2011 Principal CORPORATE BONDS Amount Value Electric Utilities - 1.3%, Continued Georgia Power Company 1.30%, 09/15/2013 $ $ Electrical Equipment & Instruments - 0.4% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 1.0% Agilent Technologies, Inc. 2.50%, 07/15/2013 Food & Drug Retailing - 1.5% CVS Caremark Corporation: 3.25%, 05/18/2015 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.3% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 0.9% Covidien International Finance S.A. (b) 2.80%, 06/15/2015 Thermo Fisher Scientific, Inc. 3.20%, 05/01/2015 Health Care Providers & Services - 0.6% McKesson Corporation 3.25%, 03/01/2016 Industrial Conglomerates - 0.6% General Electric Company 5.00%, 02/01/2013 Insurance - 1.0% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 2.75%, 01/14/2013 Machinery - 0.7% Danaher Corporation 1.30%, 06/23/2014 Media - 1.5% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 Oil & Gas & Consumable Fuels - 2.6% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Pharmaceuticals - 1.1% Teva Pharmaceutical Industries Ltd. (b): 1.70%, 03/21/2014 3.00%, 06/15/2015 Semiconductor Equipment & Products - 0.6% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 2.0% Adobe Systems Incorporated 3.25%, 02/01/2015 Oracle Corporation 3.75%, 07/08/2014 TOTAL CORPORATE BONDS (Cost $4,968,881) SHORT-TERM INVESTMENT - 0.0% Shares Money Market Fund (c) - 0.0% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $2,038) Total Investments - 99.8% (Cost $15,034,389) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 LKCM Fixed Income Fund Schedule of Investments December 31, 2011 Principal CORPORATE BONDS - 91.6% Amount Value Aerospace & Defense - 3.2% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins, Inc. 4.75%, 12/01/2013 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 1.2% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Beverages - 3.2% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Biotechnology - 2.7% Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 4.50%, 04/01/2021 Building Products - 1.7% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 2.6% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley: 4.50%, 08/30/2015 5.00%, 08/31/2025 Callable 02/29/2012 Chemicals - 5.3% Airgas, Inc.: 2.85%, 10/01/2013 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc. 5.25%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.6% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 2.7% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation 5.70%, 09/14/2017 Containers & Packaging - 4.3% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 6.625%, 03/15/2018 Callable 02/13/2012 5.75%, 05/15/2021 Callable 11/15/2015 The accompanying notes are an integral part of these financial statements. 24 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2011 Principal CORPORATE BONDS Amount Value Containers & Packaging - 4.3%, Continued Packaging Corp. of America 5.75%, 08/01/2013 $ $ Diversified Financial Services - 1.3% JPMorgan Chase & Co. 4.25%, 10/15/2020 Diversified Telecommunication Services - 5.8% AT&T Inc. 5.10%, 09/15/2014 CenturyLink, Inc.: 5.15%, 06/15/2017 6.15%, 09/15/2019 6.45%, 06/15/2021 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.6% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.2% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.8% Agilent Technologies, Inc. 2.50%, 07/15/2013 Energy Equipment & Services - 1.0% Weatherford International, Inc. 6.35%, 06/15/2017 Food & Drug Retailing - 5.3% CVS Caremark Corporation: 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.3% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 2.7% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 DENTSPLY International Inc. 2.75%, 08/15/2016 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc. 3.25%, 11/20/2014 Health Care Providers & Services - 2.5% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.7% McDonald’s Corporation 5.35%, 03/01/2018 Household Durables - 2.5% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 0.6% The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/1/2014 Industrial Conglomerates - 1.8% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 2.5% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc.: 3.625%, 09/17/2012 2.75%, 01/14/2013 IT Consulting & Services - 0.6% Western Union Company 5.93%, 10/01/2016 The accompanying notes are an integral part of these financial statements. 25 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2011 Principal CORPORATE BONDS Amount Value Media - 3.6% DIRECTTV Holdings LLC 3.55%, 03/15/2015 $ $ Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.55%, 02/01/2017 Multiline Retail - 2.8% Family Dollar Stores, Inc. 5.00%, 02/01/2021 Kohl’s Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 12.2% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Devon Energy Corporation 2.40%, 07/15/2016 Callable 6/15/2016 Enterprise Products Operating LLC: 4.60%, 08/01/2012 3.20%, 02/01/2016 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Noble Energy, Inc. 5.25%, 04/15/2014 Noble Holding International Ltd (a) 3.45%, 08/01/2015 Peabody Energy Corporation 6.50%, 09/15/2020 Range Resources Corporation 8.00%, 05/15/2019 Callable 5/15/2014 Pharmaceuticals - 3.2% Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 1.70%, 03/21/2014 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 0.6% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 3.0% Analog Devices, Inc. 3.00%, 04/15/2016 Applied Materials, Inc. 2.65%, 06/15/2016 National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.4% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 3.75%, 07/08/2014 Specialty Retail - 1.8% Lowe’s Companies, Inc. 5.00%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $154,501,026) PREFERRED STOCKS - 2.3% Shares Capital Markets - 1.2% The Goldman Sachs Group, Inc. Merrill Lynch Preferred Capital Trust III Callable 02/10/2012 Diversified Financial Services - 1.1% JPMorgan Chase Capital XIV Callable 02/10/2012 TOTAL PREFERRED STOCKS (Cost $4,701,733) The accompanying notes are an integral part of these financial statements. 26 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2011 U.S. GOVERNMENT & Principal AGENCY ISSUES - 3.6% Amount Value Fannie Mae - 0.6% 5.00%, 03/15/2016 $ $ Federal Home Loan Bank - 1.0% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 0.7% 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $5,805,774) SHORT-TERM INVESTMENTS - 1.3% Corporate Bonds - 0.7% Enterprise Products Operating LLC 4.60%, 08/01/2012 Goldman Sachs Group, Inc. 5.70%, 09/01/2012 Shares Money Market Fund (b) - 0.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $2,344,309) Total Investments - 98.8% (Cost $167,352,842) Other Assets in Excess of Liabilities - 1.2% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 Statement of Assets and Liabilities December 31, 2011 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Assets: Investments, at value* $ Cash — Dividends and interest receivable Receivable from Adviser — Receivable for fund shares sold Other assets 30 Total assets Liabilities: Payable for investment advisory fees — Payable for investments purchased — Payable for fund shares redeemed 77 95 76 74 Administration expense payable Professional fees payable Distribution expense payable — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income — — — Accumulated net realized gain (loss) on securities ) ) ) Net unrealized appreciation on investments Net assets $ INSTITUTIONAL CLASS** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ *Cost of Investments $ ** Currently, only the Small Cap Equity, Small-Mid Cap Equity and Equity Funds offer a second class. The accompanying notes are an integral part of these financial statements. 28 Statement of Operations For the Year Ended December 31, 2011 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund(1) Fund Fund Income Fund Investment Income: Dividends* $ Interest 91 Total income Expenses: Investment advisory fees Distribution expense - Adviser Class (Note B) — Administrative fees Accounting and transfer agent fees and expenses Professional fees Custody fees and expenses Trustees’ fees Federal and state registration Reports to shareholders Other Total expenses Less, expense waiver and/or reimbursement (Note B) — ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments ) ) Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ *Net of foreign taxes withheld $ $
